997 A.2d 1151 (2010)
PENNSYLVANIA STATE POLICE, Petitioner,
v.
PENNSYLVANIA STATE TROOPERS' ASSOCIATION (Trp. Michael KEYES), Respondent.
No. 11 MAL 2010.
Supreme Court of Pennsylvania.
July 8, 2010.

ORDER
PER CURIAM.
AND NOW, this 8th day of July 2010, the Petition for Allowance of Appeal is DENIED. The February 17, 2010, Application for Relief Filed on Behalf of the Pennsylvania State Troopers' Association Pursuant to Pa.R.A.P. 123, and the June 14, 2010, Application for Expedited Relief Filed on Behalf of the Pennsylvania State Troopers' Association Pursuant to Pa. R.A.P. 123 are also DENIED.